Exhibit 10.1 Esterline Technologies Corporation FY17 Annual Incentive Compensation Plan for Corporate Office Participants 1. Purpose.Esterline Technologies Corporation (“Esterline” or the “Company”) has established this Annual Incentive Compensation Plan (“Corporate IC Plan” or the “Plan”) to reward its officers and other Corporate staff for effective work that leads and supports our operations in achieving expected and superior results for shareholders this fiscal year. 2. Corporate IC Terms. The Company established this Plan pursuant to its 2013 Equity Incentive Plan, as amended (“2013 Plan”).The terms of the appointment letter, this Plan, and the 2013 Plan together constitute the “Corporate IC Terms.” Notwithstanding any other provision of the Plan to the contrary, the Plan shall be administered and its provisions interpreted so that payments made to individuals who are “covered employees” qualify as “performance-based compensation,” in each case, within the meaning of Section 162(m) of the Internal Revenue Code of 1986, as amended (“Code”). 3. Participation.All Company officers and other employees who hold regular full-time or part-time job assignments, and who report to one of the Company’s corporate offices are eligible to participate in this Plan (“Participants”). a. Appointments. Eligible employees become Participants upon receipt of an appointment letter for a single fiscal year. Appointment letters will establish a target award for each Participant, expressed as a percentage of the Participant’s base salary in effect on the last day of the fiscal year (“Target Award”).If appointed after the first fiscal quarter, Participants will receive a pro-rata award for the portion of the fiscal year following their appointment, calculated as provided in section 6 below. Appointment as a Participant in one or more fiscal years does not entitle employees to subsequent appointments. b. Board Approval.Plan appointments for Company officers and any other senior manager who reports directly to the CEO require approval by the Company’s Board of Directors (“Board”). 4. Performance Goals.The Plan has the following performance goals for the fiscal year (“Plan Goals”): a. EBIT.Earnings before interest and taxes (“EBIT”), weighted at 50%; b. ROS. Return on sales (“ROS”), weighted at 30%; and c. Strategic Objectives. The Strategic Objectives together are weighted at a total of 20%. The numerical values for the EBIT and ROS goals, and the details and metrics for the Strategic Objectives will be determined by the Board and stated in Participant appointment letters. Notwithstanding anything to the contrary contained herein, for Participants who are “covered employees” within the meaning of Section 162(m) of the Code, payment of awards under the Plan is expressly conditioned on achievement by the Company of a specified level of earnings from continuing operations before income taxes, as reported in the Company’s consolidated financial statements, as determined by the Committee within the first ninety (90) days of the applicable fiscal year (“Umbrella Goal”), in which case the maximum amount available for payout under a Plan award to each such Participant will be as determined the Committee. 5. Plan Awards.Participants will earn 100% of their Target Award for achievement of Plan Goals. Participants’ actual awards will vary from their Target Awards if performance is above or below Plan FY17 Corporate IC Plan
